Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 10/8/20.  Claims 10-14 and 21-35 are pending and have been examined.
	Claims 10-14 and 21-35 are rejected.

Drawings
	The drawings filed on 9/14/20 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 25 is objected to because of the following informalities: “when the when the inner perimeter support path” on line 8 should be “when the inner perimeter support path”.  Appropriate correction is required.
35 is objected to because of the following informalities: “when the when the inner perimeter support path” on line 8 should be “when the inner perimeter support path”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-14 and 21-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 10-14 and 21-35 are directed to an abstract idea. Under Step 1, claims 10-14 and 21-35 are either apparatus, method or an article of manufacture, using claim 10 as an illustrative example, claim recites the following “projecting a previous-layer support toolpath from a higher layer of a three dimensional (3D) model of a 3D object to be manufactured by a 3D extrusion printer into a current layer of the 3D model; removing any pieces of the projected previous-layer support toolpath that are within an expanded version of a current boundary of the 3D model in the current layer to create a projected current-layer support toolpath for the current layer; generating a new support toolpath for the current layer in accordance with the expanded version of the current boundary and a previous boundary of the 3D model in the higher layer; adding a predefined increase in height to one or more portions of one or more model toolpaths for the higher layer of the 3D model, where the one or more portions of the one or more model Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “projecting a previous-layer support toolpath from a higher layer of a three dimensional (3D) model of a 3D object to be manufactured by a 3D extrusion printer into a current layer of the 3D model; removing any pieces of the projected previous-layer support toolpath that are within an expanded version of a current boundary of the 3D model in the current layer to create a projected current-layer support toolpath for the current layer; generating a new support toolpath for the current layer in accordance with the expanded version of the current boundary and a previous boundary of the 3D model in the higher layer; adding a predefined increase in height to one or more portions of one or more model toolpaths for the higher layer of the 3D model, where the one or more portions of the one or more model toolpaths overlie the new 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 10 does not recite any additional limitations except for the abstract idea, therefore, the abstract idea is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claim 26 is a method claim corresponds to the CRM claim 10, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.
	Dependent claims 11-14 and 21-25 recites “expanding a perimeter for the previous boundary by a fraction of a 3D print bead width for the 3D extrusion printer, the fraction being a positive number less than one; identifying at least one portion of the expanded perimeter that falls outside the expanded version of the current boundary; and using the at least one portion of the expanded perimeter to form the new support toolpath for the current layer”, “contracting an innermost perimeter for the previous boundary by a second configurable offset fraction; identifying at least one portion of the contracted perimeter that falls outside the expanded version of the current boundary; and using the at least one portion of the contracted perimeter, in addition to the at least one portion of the expanded perimeter, to form the new support toolpath for the current layer”, “creating an infill toolpath for the higher layer for an overhang portion of the 3D model inside the one or more portions of the one or more model toolpaths that overlie the new support toolpath, wherein the infill toolpath uses bridging between anchor points comprising anchors to a support wall to be 3D printed using an innermost part of 
joining the identified locations to create an infill support path, for the current layer, under the infill toolpath for the higher layer”, “adding a first configurable height amount to the infill toolpath for the overhang portion; subtracting a second configurable height amount from the infill toolpath at the anchor points”, “creating an infill toolpath for the higher layer for an overhang portion of the 3D model inside the one or more portions of the one or more model toolpaths that overlie the new support toolpath, wherein the infill toolpath uses bridging between anchor points comprising anchors to a support wall to be 3D printed using an innermost part of the new support toolpath for the current layer;
identifying locations along the infill toolpath that are farther from an anchor point than a maximum bridge distance; and joining the identified locations to create an infill support path, for the current layer, under the infill toolpath for the higher layer”, “cutting out the one or more portions of the one or more model toolpaths; changing a beginning of the cutout portion to make a diagonal upward move; changing an ending of the cutout portion to make a diagonal downward move; and rejoining the cutout portion to the one or more model toolpaths”, “adding a height amount to the infill toolpath for the overhang portion; and subtracting a height amount from the infill toolpath at the anchor points”, “expanding an outermost perimeter for the previous boundary by an offset fraction of a 3D print bead width for the 3D extrusion printer; identifying at least one portion of the expanded perimeter that falls outside the expanded version of the current boundary;
contracting an innermost perimeter for the previous boundary by an offset fraction of the 3D print bead width for the 3D extrusion printer; identifying at least one portion of the 
Claim 27-35 are method claims correspond to the CRM claims 11-14 and 21-25, respectively, therefore, these claims wouldn’t be eligible either.

Allowable Subject Matter
Claims 10 and 26 would be allowable if the 35 U.S.C. 101 rejection, set forth in this Office action, is overcome.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	Jamalabad et al. (US20050131570) discloses methods for improving layered manufacturing techniques to improve an objects' surface properties and shorten manufacturing time for support structures. One aspect of the invention forms surfaces having reduced or no concavities between layers having improved crack resistance. One method deposits alternate, surface improvement material on each layer near the future location of the main material surface, followed by deposition of the main material, the edges of which conform to the previously deposited and solidified alternate material. In this method, the center of the main material layers can be concave rather than the interlayer regions. Another aspect of the invention provides removable structures to support the deposition of main material. The support structures provide support over main material cavities for depositing the material to form the cavity ceilings, while minimizing the time and material required to build the support structures. Minimized support structures include structures formed as columns supported by the cavity floor and angle braces to supported by the cavity walls. Some supports are supported by the side wall but not the floor, and other by the floor and not the side walls.
	Hull et al. (US20090072447) discloses methods for generating supports for parts  produced by solid freeform fabrication ("SFF") are disclosed. The method includes defining a plurality of layers (L) that make up the part, and for each layer, determining those regions (R) that require support. The method also includes merging the regions 
	Eggers et al. (US20100228369) discloses a method for supporting an object made by means of stereo lithography or any other rapid prototype production method. The generation of the support begins by determining the region that requires support in each layer of the object and defines a number of support points in this region. In a next step, a support mesh is generated connected to the object using these support points. The present invention also discloses different techniques that reduce superfluous edges to further optimize the support mesh. Finally, a support is generated from this support mesh. The present invention may facilitate the generation of supports data by employing more automation and less user analysis.
	Heide (US20110178621) discloses a method for generating data for a support structure to be built with a deposition-based digital manufacturing system, the method comprising generating a convex hull polygon based on a boundary polygon of a layer of the support structure, offsetting the convex hull polygon inward, offsetting the boundary polygon outward, and generating an intersection boundary polygon based at least in part on the offset boundary polygon and the offset convex hull polygon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117